Citation Nr: 0416679	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-02 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left eye injury.

2.  Entitlement to service connection for the residuals of 
frostbite of the left foot.

3.  Entitlement to service connection for the residuals of 
frostbite of the right foot.

4.  Entitlement to service connection for a chronic skin 
disorder.

5.  Entitlement to service connection for a chronic 
respiratory disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from May 1974 to May 1978.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 1996, 
December 1997, and January 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The veteran testified in August 1998 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate 
in this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

This case was previously before the Board, in April 1999, 
when it was remanded for further development, including to 
obtain VA treatment records and to offer the veteran 
opportunity to report for VA examinations.  

The issue of entitlement to service connection for a chronic 
respiratory disease is the subject of a remand immediately 
following this decision.  This issue is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant if further action is 
required.  Notwithstanding, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a rating decision dated in February 2003, the RO 
granted the veteran's claims for service connection for tinea 
versicolour, and for peripheral sensory neuropathy of the 
right and left feet, as the residuals of frostbite.

2.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for a chronic skin disorder and the residuals of frostbite of 
the feet.

3.  In July 1997, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
issue of entitlement to service connection for the residuals 
of a left eye injury.


CONCLUSION OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claims of entitlement to service 
connection for a chronic skin disorder and for residuals of 
frostbite to the feet.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2003).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to service connection for the residuals of a left 
eye injury.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to service connection for 
a chronic skin disorder and the residuals of frostbite of the 
feet, the Board observes that the RO granted entitlement to 
service connection for tinea versicolour and peripheral 
sensory neuropathy of the right and left feet, as the 
residuals of frostbite in an February 2003 rating decision.  
The veteran did not appeal the evaluations assigned.

As a result, the RO's decision awarding service-connection 
for tinea versicolour and for peripheral sensory neuropathy 
of the right and left feet, as the residuals of frostbite, 
has been fully resolved, and thus has rendered moot, the 
administrative claims on appeal to the Board.  Therefore, 
having resolved the veteran's claims in his favor, there is 
no longer a question or controversy remaining with respect to 
entitlement to service-connection for a chronic skin disorder 
or the residuals of frostbite of the feet.  38 C.F.R. § 3.4 
(2003).  Nor are any exceptions to the mootness doctrine 
present because the relief sought on appeal, the initial 
award of service-connection for a chronic skin disorder and 
residuals of frostbite of the feet, has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Concerning the issue of entitlement to service connection for 
the residuals of a left eye injury, the Board observes that 
the veteran stated in a July 1997 written statement that he 
wished to withdraw his appeal as to this issue.  As the 
appellant has withdrawn his appeal as to the issue of service 
connection for the residuals of a left eye injury, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review this issue.

Accordingly, these issues are dismissed.


ORDER

The appeals concerning entitlement to service connection for 
a chronic skin disorder, residuals of frostbite of the feet, 
and the residuals of a left eye injury are dismissed.


REMAND

As noted above, the veteran also seeks entitlement to service 
connection for a chronic respiratory disorder.  

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the veteran testified in August 1998 before the 
undersigned Veterans Law Judge that he was exposed to 
chemicals including Mustard Gas at Fort Benning, Georgia 
during his second period of active service in a training 
exercise called Sanded or Sandy Patch, on or about 1975, 
during which chemical, biological, and radiological 
protection suits were tested.  Thereafter, he stated, he 
experienced respiratory problems and required treatment for 
breathing problems including bronchitis and allergies.  He 
testified he has suffered from the same problems to the 
present, and that he is treated by VA with inhalers.

Service medical records reflect several entries with 
complaints and observations of breathing problems, including 
wheezing which was described as unusual, and treatment for 
bronchitis.  His report of medical examination at discharge, 
dated in January 1978, reflects findings of bilateral 
wheezing and a history of allergies.  VA hospital treatment 
records further reflect a diagnosis of chronic obstructive 
pulmonary disease (COPD) in 2000, treatment for bronchitis in 
1995 and 1996, and observations of congestion in 1992.  
Available private medical records show treatment for acute 
bronchitis in 1994.  VA examination reports reflect diagnoses 
of asthma and allergies in September 1997 and a diagnosis of 
COPD in January and June 2000.

Second, the veteran testified before the undersigned Veterans 
Law Judge, and has notified the RO in other written 
statements, that he received treatment from the VA Medical 
Facilities (MCs) in Columbus, Georgia and Tuskegee, Alabama, 
since at least 1992.  Pursuant to the April 1999 Remand, the 
RO attempted to obtain records from VAMC Columbus, Georgia, 
from the date of the veteran's discharge, in 1978, to the 
present, including any retired records.  Records were 
subsequently received, dated from 1998 to 1999.  In addition, 
although the RO obtained hospital records from VAMC Tuskegee, 
Alabama, it cannot be determined from the record that a 
similar request was made for records dating back to 1978.  
Under the circumstances, the Board finds it would be helpful 
to make another request to obtain these records.

The Board acknowledges the VA examiners opinion that the 
veteran's current COPD is more likely the result of a long 
history of smoking in the January and June 2000 examination 
report.  However, the Board notes that the RO has not had the 
opportunity to develop this claim as one involving exposure 
to chemicals such as Mustard Gas.  Moreover, the Board notes 
that the veteran was discharged with findings of wheezing and 
a history of allergies.  The Board finds it would be helpful 
to request that the examiners review the record, after 
further development according to the regulations governing 
claims involving exposure to chemical agents, including 
Mustard Gas, and provide an opinion as to whether or not any 
of the veteran's now manifested respiratory disorders may be 
the result of his active service, including averred exposure 
to chemicals including Mustard Gas.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issue on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his respiratory condition from his 
discharge from active service in 1978 to 
the present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his 
respiratory condition from his discharge 
from active service in 1978 to the 
present.  In particular, the RO should 
request all inpatient and outpatient 
records, to include any and all clinical 
medical records, for treatment accorded 
the veteran at the VAMCs in Tuskegee, 
Alabama and Columbus, Georgia from his 
discharge from active service in 1978 to 
the present that are not already of 
record.  The RO must document negative 
responses.

4.  The RO should then develop the 
veteran's claim as one involving exposure 
to chemical agents, including Mustard 
Gas, in accordance with the regulations.  
The RO should perform all indicated 
development.

5.  When the above development has been 
completed, the RO should return the 
claims file, including any and all newly 
received documentation-particularly that 
in reference to any potential exposure to 
chemical agents during active service, 
including Mustard Gas-to the examiners 
who conducted the VA examinations for 
respiratory disorders in January and June 
2000, and ask them to augment their 
opinions as appropriate.

If the examiners are not available, or if 
the RO determines that a new examination 
is appropriate, the RO should make 
arrangements to afford the veteran a VA 
examination, by the appropriate 
specialists to determine the nature, 
extent, and etiology of his respiratory 
disabilities.  All indicated tests and 
studies should be performed.  If further 
additional examinations by specialists 
are indicated, they should be conducted.  
The claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's respiratory 
disabilities.
?	Describe any current symptoms and 
manifestations attributable to his 
respiratory disabilities.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for any and all 
respiratory pathology.
?	Give an opinion as to the etiology 
of any and all respiratory 
pathology, to include exposure to 
chemical agents, including Mustard 
Gas.

The examiner is specifically 
requested to offer the following 
opinions:
1.	Is it at least as likely as not 
that any manifested respiratory 
disability is the result of the 
veteran's active service, 
including averred exposure to 
chemical agents, including 
Mustard Gas or participation in 
a test on the usefulness of 
chemical, biological and 
radiological protective wear?

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a chronic respiratory 
disorder, including consideration of 
exposure to chemical agents, including 
Mustard Gas, in accordance with 38 C.F.R. 
§ 3.316 (2003).  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



